All parties to this suit, namely, Mrs. Maud Banaban and her husband, F.C. Banahan, and the heirs of Carl Svarva, deceased, and the sheriff, have joined in a petition for a rehearing, and they ask that this appeal and the suits entitled Mrs. Maud Banahan v. Carl Svarva, No. 22456, and Mrs. Maud Banahan v. T.R. Hughes, Sheriff, et al., No. 22796, be dismissed, because the litigation was settled by mutual agreement and compromise among all of said parties before our decree of date the 27th of April, 1925, was rendered.
Accordingly, and for the purpose of annulling our decree rendered on the 27th of April, 1925, a rehearing is granted, and this appeal is now dismissed, at appellants' cost.